Title: To James Madison from Josef Yznardy, 14 August 1802 (Abstract)
From: Yznardy, Josef
To: Madison, James


14 August 1802, Cadiz. Reports that since his last letters of 10 and 13 Aug., he has received a packet from John Gavino for JM, “which I dont loose a moment in forwarding you, as likewise Copy of the answer from Commodore Morris which you will find herewith.”
 

   
   RC and enclosure (DNA: RG 59, CD, Cadiz, vol. 1). RC 1 p.; in a clerk’s hand, signed by Yznardy. Docketed by Brent as received 25 Oct. Enclosure is a one-page letter from Richard Morris to Yznardy, 11 Aug. 1802 (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:230).



   
   A full transcription of this document has been added to the digital edition.

